PCIJ_AB_51_Castellorizo_TUR_ITA_1933-01-26_ORD_01_DI_00_FR.txt. 1933.

Le 26 janvier.

Rôle général
n° 46.

COUR PERMANENTE DE JUSTICE INTERNATIONALE

ORDONNANCE
RENDUE A LA DATE DU 26 JANVIER 10933

VINGT-SIXIÈME SESSION (EXTRAORDINAIRE)

26 janvier 1933.

AFFAIRE RELATIVE A LA DELIMITATION
DES EAUX TERRITORIALES ENTRE
L'ILE DE CASTELLORIZO ET LES

COTES D’ANATOLIE

Présents : MM. ADATCI, Président ; GUERRERO, Vice-Président ;
le baron ROLIN-JAEQUEMYNS, le comte Rostwo-
ROWSKI, ANZILOTTI, URRUTIA, sir CECIL HURST,
MM. SCHÜCKING, NEGULESCO, Jr. VAN EYSINGA,
WANG, juges.

La Cour permanente de Justice internationale,

ainsi composée,
après délibéré en Chambre du Conseil,

Rend l'ordonnance suivante :

Vu l’article 48 du Statut de la Cour;

Vu l'article 61 du Règlement de la Cour;

Considérant que, par un compromis signé à Ankara le 30 mai
1929, le Gouvernement de la République turque et le Gou-
vernement royal italien sont convenus de prier la Cour per-
manente de Justice internationale de La Haye de donner sa
décision sur certaines questions surgies à la suite de la déli-
mitation des eaux territoriales entre l’île de Castellorizo et
les côtes d’Anatolie ;

4
5 ILE DE CASTELLORIZO ET COTES D’ANATOLIE

Considérant qu’aux termes du compromis, la Cour serait
saisie desdites questions, dès l’entrée en vigueur du compromis,
par voie de signification de celui-ci au Greffe de la Cour par
l’une ou l’autre des Parties ;

Considérant que le compromis est entré en vigueur le 3 août
1931, à la suite de l’échange des instruments de ratification ;

Considérant que le compromis a été notifié au Greffe de
la Cour, en conformité des dispositions de l’article 40 du Sta-
tut de la Cour, par lettre en date du 18 novembre 1931 du
chargé d’affaires de Turquie à La Haye;

Considérant que la Turquie, qui n’est pas mentionnée à
l'annexe au Pacte de la Société des Nations, n'était pas, à
cette époque, Membre de la Société; qu’elle a fait parvenir
au Greffe, en même temps que le texte du compromis, une
déclaration faite conformément à l’article 35, alinéa 2, du
Règlement de la Cour;

Vu les ordonnances du 30 novembre 1931, du 8 mars 1932
et du 23 juin 1932, par lesquelles la Cour a fixé, puis, à la
demande des Parties, prolongé les délais pour la présentation,
par celles-ci, de leurs Mémoires, Contre-Mémoires et Répliques
dans l'affaire ;

Considérant que le délai fixé en dernier lieu pour le dépôt
des Mémoires vint à expiration le 3 janvier 1933;

Considérant que, par lettre datée du 3 janvier 10933, le
chargé d’affaires de Turquie à La Haye, d'ordre de son
Gouvernement et en se basant sur les dispositions de l’arti-
cle 61 du Règlement de la Cour, a fait savoir au Greffier que
son Gouvernement, d'accord en cela avec le Gouvernement royal
d'Italie, se désistait de son action introduite le 18. novembre
1937: et priait le Greffier de prendre acte de cette communication
afin que ladite action soit rayée du rôle de la Cour ;

Considérant que, par lettre datée du même jour, le ministre
d'Italie à La Haye, d’ordre de son Gouvernement, a informé
le Greffier, en se basant sur les dispositions de l’article 61 du
Réglement de la Cour, que le Gouvernement italien renongait
à poursuivre la procédure prévue dans le compromis d’arbi-
trage du 30 mai 1929 et initiée par la lettre en date du
18 novembre 1931 du chargé d’affaires de Turquie à La Haye,
et priait le Greffier de bien vouloir prendre acte de cette
renonciation afin que ladite procédure prenne fin;

Considérant que, les deux Parties au compromis du 30 mai
1929 étant ainsi d'accord pour renoncer à poursuivre la procé-
dure, rien n'empêche la Cour de prendre acte de cette renon-
ciation, qui met fin à la procédure ;
6 ILE DE CASTELLORIZO ET COTES D’ANATOLIE

Considérant que, dans ces conditions, il y a lieu de donner
suite 4 la demande des deux Gouvernements parties en cause
tendant à obtenir la radiation de Vaffaire du rôle de la Cour;

La Cour

Prend acte du fait que, d’un commun accord, le Gouver-
nement royal d’Italie et le Gouvernement de la République
turque renoncent à poursuivre la procédure prévue dans le
compromis intervenu à Ankara le 30 mai 1920 entre l'Italie
et la Turquie ;

Constate que la procédure ouverte au sujet de l'affaire
relative à la délimitation des eaux territoriales entre Vile de

Castellorizo et les côtes d’Anatolie a ainsi pris fin ;

Décide que ladite affaire sera rayée du rôle de la Cour.

Fait en anglais et en français, le texte français faisant foi,
au Palais de la Paix, à La Haye, le vingt-six janvier mil
neuf cent trente-trois, en trois exemplaires, dont l’un restera
déposé aux archives de la Cour et dont les autres seront
transmis respectivement au Gouvernement royal d'Italie et au
Gouvernement de la République turque.

Le Président de la Cour:
(Signé) M. ADATCI.

Le Greffier de la Cour:
(Signé) À. HAMMARSKJÜLD.
